NO. 07-10-00438-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL B

                                   FEBRUARY 22, 2011


                           LUIS ANGEL OLVERA, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

              NO. CR-10D-041; HONORABLE ROLAND D. SAUL, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION

       Appellant Luis Angel Olvera appeals his conviction for felony driving while

intoxicated. The certification of right to appeal executed by the trial court states that this

“is a plea bargain case and the defendant has NO right of appeal and the defendant has

waived the right of appeal.” This fact was brought to the attention of appellant by letter

and he was granted an opportunity to obtain an amended certification entitling him to

appeal. No such certification was received within the time we allotted. Having received

no amended certification, we dismiss the appeal. Tex. R. App. P. 25.2(d); see Chavez
v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006) (appellate court must dismiss

prohibited appeal without further action).




                                                 James T. Campbell
                                                      Justice



Do not publish.




                                             2